Citation Nr: 9914824	
Decision Date: 05/26/99    Archive Date: 06/07/99

DOCKET NO.  95-40 325A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for anxiety reaction, 
currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel


INTRODUCTION

The veteran had active service from June 1943 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the veteran's claim for an 
increased evaluation for anxiety reaction disability to the 
VA Undersecretary for Benefits or the Director, VA 
Compensation and Pension Service for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1998).  
That regulation provides that to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Undersecretary for Benefits or the Director, VA 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1998) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in 

mind, the Board finds no basis for further action on this 
question.  VAOPGCPREC 6-96 (1996).  


FINDINGS OF FACT

1.  Anxiety reaction is manifested by depression and a Global 
Assessment of Functioning scale score of 45.

2.  The service-connected anxiety reaction is productive of 
serious social and occupational impairment.


CONCLUSION OF LAW

Anxiety reaction is 100 percent disabling.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. Part 4, including § 4.7 and 
Code 9400, (1996, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his service-connected anxiety 
reaction has increased in severity and now affects him to 
such an extent that a higher rating is warranted.  It is the 
decision of the Board that the evidence is favors an 
increased evaluation for anxiety reaction.  

The veteran's claim is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  That is, his assertion 
that his service-connected psychiatric disability has 
worsened raises a plausible claim.  See Proscelle v. 
Derwinski, 2 Vet.App. 629, 632 (1992).  

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of his increased rating claims.  See 38 U.S.C.A. § 5107(a).  
The veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  

Service connection for anxiety reaction was granted in a 1948 
rating decision.  Initially, he was awarded a 50 percent 
evaluation, which was reduced to 10 percent in September 
1948.  In May 1978, the evaluation was increased to 50 
percent.  The evaluation was confirmed and continued in 
subsequent rating decisions.  In March 1995, he filed a claim 
for increase and this appeal ensued.  

In considering the severity of a disability, the Board has 
reviewed the medical history or the veteran.  38 C.F.R. 
§ 4.1, 4.2 (1998).  This includes VA and private clinical 
notes for many years, as well as recent examination reports.  
However, the most probative evidence of the degree of the 
current impairment is that evidence generated during the 
claim and appeal process.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1998).  

Prior to November 7, 1996, an anxiety reaction was evaluated 
as 100 percent disabling where the attitudes of all contacts 
except the most intimate were so adversely affected as to 
result in virtual isolation in the community; with totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; with the 
veteran demonstrably unable to obtain or retain employment.  
A 70 percent evaluation required that the ability to 
establish and maintain effective or favorable relationships 
with people was severely impaired, with the psychoneurotic 
symptoms of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.  A 50 percent rating required that the ability to 
establish or maintain effective or favorable relationships 
with people was considerably impaired; and by reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels were so reduced as to result in 
considerable industrial impairment.  A 30 percent rating 
required definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people, 
so that the psychoneurotic symptoms result in such reduction 
in initiative, flexibility, efficiency and reliability levels 
as to produce definite industrial impairment.  A 10 percent 
rating contemplated manifestations which is less than 
criteria for the 30 percent, with emotional tension or other 
evidence of anxiety productive of mild social and industrial 
impairment.  A 0 percent rating was assigned where there are 
neurotic symptoms which might somewhat adversely affect 
relationships with others but which did not cause impairment 
of working ability.  38 C.F.R. Part 4, Code 9400 (1996) 
(effective prior to November 7. 1996).

Effective on and after November 7, 1996, the General Rating 
Formula for Mental Disorders, including anxiety reaction, 
will be:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own 
name.......................................100 
Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective 
relationships............................
..................................70 
Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships............................
..................50 
Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events) 
............30 
Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous 
medication......................................10 
A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere with 
occupational and social functioning or to 
require continuous 
medication.........................................
.....................0

38 C.F.R. Part 4, Code 9400 (1998).

Where the law changes after a claim has been filed or 
reopened but before the administrative or judicial process 
has been concluded, the version most favorable will apply 
unless Congress provided otherwise or permitted the Secretary 
to provide otherwise and the Secretary did so.  See Karnas v. 
Derwinski, 1 Vet.App. 308, 313 (1991).

In December 1994 the veteran was hospitalized at the VA 
Medical Center (VAMC) in Decatur, Georgia for depression with 
anxious mood.  His chief complaint was the feeling that he 
was going to pieces.  He reported suicidal ideation, 
neurovegetative signs, sleep changes, weight loss, anxiety 
and depression.  The mental status examination revealed a 
neatly dressed, elderly man with good eye contact and normal 
movements.  He showed some psychomotor slowing.  The 
veteran's speech was at a normal rate and volume but was also 
spontaneous, aporsadic and fluent.  His attitude was friendly 
and cooperative and his mood was depressed and anxious with 
congruent and a somewhat constricted affect.  The veteran 
denied auditory and visual hallucinations.  His thought 
process was without tangentially, circumstantiality, flight 
of ideas or loosening of association and was goal directed.  
No delusions, paranoia, ideas of reference, obsessions, 
compulsions or phobias were noted.  The veteran was oriented 
to time; place, person and objects with some passive suicidal 
ideation stating that if he never woke up that would be okay.  
He did not have any plan or homicidal ideations.  

The veteran was seen at the VAMC outpatient treatment center 
from December 1994 to December 1996 for anxiety.  

At the July 1996 RO hearing the veteran testified that he was 
receiving ongoing psychological care and medication at the 
VAMC in Decatur.  He stated that he received medication for 
his nerves and for sleeping.  The veteran reported that he 
had a difficult time sleeping and that he woke up all during 
the night.  He testified that he had started to experience 
more dreams about being back in combat and felt exhausted 
when he woke up.  Sometimes he lay there for 3 or 4 hours 
unable to sleep, tossing and turning.  The veteran stated 
that he took frequent naps during the day to make up for the 
lost sleep at night.  He testified that he did not like 
crowds and that he lived out in the country where his 
neighbors were a distance from him.  The veteran reported 
that he did not shop nor was involved in any social or 
community activities.  Driving was bothersome to him and he 
sometimes got lost.  The veteran indicated that he used to 
hunt and fish but that he lost interest in those activities.  
He stated that he could not sit and concentrate on any one 
thing including reading.  The veteran testified that he had 
difficulty controlling his anger.  

At the May 1997 VA examination the veteran reported that he 
attended the mental health clinic once a month.  He indicated 
that he was on medication for his nerves and that he was 
nervous.  Upon examination the examiner found the veteran's 
thought processes were normal.  He was neatly dressed.  He 
was very tense, talkative and had to be interrupted to 
develop a coherent report.  He had a very aggressive manner 
and went into detail describing incidents in the Philippines.  
There were no delusional or hallucinatory elements.  His mood 
was a little depressed, his sensorium was intact and he was 
competent.  The diagnosis was deferred until the examiner 
reviewed the claims folder.  In August 1997, after review of 
the claims file, the examiner entered a diagnosis of anxiety 
with a Global Assessment of Functioning score of 45. Global 
Assessment of Functioning (GAF) is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Diagnostic 
and Statistical Manual of Mental Disorders 32 (4th ed. 1994). 

While the veteran is competent to assert that his service- 
connected psychiatric disability has increased in severity; 
the medical records provide the most probative evidence as to 
the extent of the disability.  The medical reports show the 
medical professionals consistently found depression and 
anxiety.  These medical reports form a preponderance of 
evidence, which demonstrates that the service-connected 
psychiatric disorder approximates a serious disability.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 4.7 (1998).  
These serious symptoms exceed the current and previous rating 
criteria for a 50 percent rating.  Consequently, a higher 
rating will be assigned.

Comparing the pre-November 1996 criteria to the post-November 
1996 criteria, the Board believes that neither one is more 
favorable to the veteran than the other.  The hospital report 
disclosed suicidal ideation and on VA examination the veteran 
was very tense, aggressive and his conversation was often not 
coherent.  After further examination the clinician provided a 
GAF of 45.  The Board notes that the examiner's opinion was 
not inconsistent with the hospitalization report.  Accepting 
the opinion as true, and that the veteran was unable to keep 
a job and did not have any friends, the veteran's disability 
falls within the 100 percent evaluation under both criteria.  
His ability to establish or maintain relationships is 
severely impaired, as established by the appellant's GAF 
score of 45.  

The Court, in Carpenter v. Brown, 8 Vet.App. 240 (1995), 
recognized the importance of the GAF score and the 
interpretations of the score.  In light of the embracing of 
the GAF scale, its definition, and the use of DSM IV in 
Carpenter, the Board concludes that the GAF score and the 
meaning of the score may be considered without prejudice to 
the veteran.  A GAF of 50 is defined as "Serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  Richard v. Brown, 9 Vet.App. 266, 267 
(1996).  In Richard, the veteran had a GAF of 50 and the RO 
assigned a 70 percent evaluation.  The Court, after 
discussing the value of the GAF, vacated and remanded the 
decision.  In this case, the veteran's GAF is 45, reflecting 
the opinion of the examiner that the veteran's impairment is 
more disabling that that in the Richard case.  However, the 
RO assigned a lower evaluation for the condition.

The GAF assigned by a competent professional is evidence.  
Although the GAF may not be determinative, it cannot be 
ignored.  The Court has certainly not ignored the assigned 
GAF.  There has been evidence of neurovegetative signs, 
depression, suicidal ideation, psychiatric hospitalization 
and a medical opinion reflecting the degree of the veteran's 
impairment.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).  The 
veteran's disability more closely approximates the criteria 
for a 100 percent evaluation.  


ORDER

A 100 percent evaluation for post-traumatic stress disorder 
is granted, subject to the controlling regulations applicable 
to the payment of monetary awards. 




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

